I cannot agree with the majority opinion in this cause. The plat of the addition shows that block 6 is 300 feet wide east and west, including the alleged alley of a width of 10 feet. The strip in controversy is not designated on the plat by any word or words as an alley or public way. There is no evidence as to the character of the use of the property constituting block 6, or of its condition from 1874, when the addition was laid out, to 1880. Kersey H. Fell, who platted the addition, conveyed all the lots in block 6 between 1877 and 1887. The evidence does show that from 1880 down to 1893 or 1895 the entire block was enclosed by fences and that the property was owned by the late Judge Thomas F. Tipton. There was a fence running north and south through the center of the block, and *Page 314 
that portion of the block not occupied by the residence of Judge Tipton, at the northeast corner thereof, was used largely as a pasture. There was a barn located at the west line of the middle line between lot 1 at the northeast corner and lot 2 at the northwest corner of the block. Later there was a barn located on the east line of the west half of lots 1 and 2. The barn on lot 1 was not torn down until about 1915. The other barn was standing as late as 1908. The fences along the west and south sides of the block were in existence until 1893 or 1895. It is undisputed that when the complainant was negotiating, in 1913, with the heirs of Judge Tipton for the purchase of lot 1, she received a letter from Judge Tipton's daughter, Mrs. Bair, relative to the property, in which she stated that "the frontage is 150 feet, back 150 feet. It is one-quarter of a block." The street on the north side of the property was paved many years prior to 1931. The complainant paid the paving assessment for 150 feet, which included the east five feet of the alleged alley. She also built and paid for the sidewalk on the north side from the northeast corner of the block west a distance of 150 feet. The evidence shows the complainant had set out shrubbery on a portion of the strip, had filled in the premises, including her claimed portion of the strip, and there were some two or three trees of five-inch diameter growing on the strip at the time the village of Normal first tried to exercise any dominion over the alleged alley in controversy. The village, as I read the record, never attempted to exercise control over the tract prior to 1931 and no roadway or street was laid out across or on the same. The record is barren of any evidence that any person purchased any lots in block 6 in reliance upon the existence of an alley through the block. The only evidence of use of any part of the strip in controversy by any of the public shows only a slight and casual use by persons at wide intervals and none before 1908. The evidence of use is not sufficient to establish a user by the public adverse *Page 315 
to the owner of lots 1, 4 and 5. By assessing the tract for paving purposes and collecting the assessment, the town of Normal, in my opinion, definitely disclaimed any acceptance of the strip for public purposes.
To prove a common law dedication there must be shown both an intention on the part of the owner of the land to make it and an acceptance of such dedication by the proper public authorities, and the proof of these facts must be clear and unequivocal. (City of Chicago v. Drexel, 141 Ill. 89; Rose v.Village of Elizabethtown, 275 id. 167; Birge v. City ofCentralia, 218 id. 503; Doss v. Bunyan, 262 id. 101;Clokey v. Wabash Railway Co. 353 id. 349.) Mere travel is not sufficient to show acceptance by the public, and such travel, in order to have any weight on the question of acceptance, must have been adverse as a matter of right and not merely permissive. (Palmer v. City of Chicago, 248 Ill. 201.) Where vacant property as platted was not marked by the word "street," or any other words to indicate it was intended to dedicate it to the public, it cannot be said, from the plat alone, that the original owner intended to dedicate this to public use. (Birge
v. City of Centralia, supra; Rose v. Village ofElizabethtown, supra.) A municipality may accept a part of the streets shown on a plat and reject a part of the streets. (Clokey v. Wabash Railway Co. supra.) Acceptance must be within a reasonable time after the dedication is proffered and before the revocation. City of Venice v. Ferry Co. 216 Ill. 345;Hillmer Co. v. Behr, 264 id. 568.
The rule is, that the mere non-user of a way for the ordinary statutory period of limitation by the public or authorities charged by law with the care of a public road or street creates the presumption, though not a strong one, that the easement has been abandoned or extinguished where there is no other proof of the non-use of the way, but if the non-user is supplemented by proof that the owner of the premises charged with the easement has done things *Page 316 
inconsistent with and antagonistic to the existence of the easement the extinguishment is presumed. (Clokey v. WabashRailway Co. supra.) There was no acceptance of the alleged dedication of the tract called an alley by the town of Normal within a reasonable time, and the acts of the owners of the property clearly evidence a revocation of the alleged dedication of the supposed alley.
The circuit court of McLean county erred in dismissing the complainant's bill for want of equity.